 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6    JACKIE OWENS,                                           Case No. 2:16-cv-00400-RFB-DJA
 7           Petitioner,
      vs.                                                                   ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
             Respondents.
10

11          This counseled habeas matter comes before the Court on Petitioner Jackie Owens’ Motion
12   to Stay Proceedings. ECF No. 24 Respondents do not oppose his request. See Non-opposition
13   ECF No. 26.
14          The Court’s prior orders outline the relevant procedural background in this case. ECF Nos.
15   4, 10. In September 2018, the Court appointed the Federal Public Defender as counsel for Owens.
16   ECF No. 16. Owens was granted leave to file an amended petition and/or seek other appropriate
17   relief. Id.; see also 19, 22.
18          The current motion indicates counsel has determined that Owens must seek Ninth Circuit
19   permission for litigation to proceed. Owens therefore asks the Court to stay this action until the
20   Ninth Circuit decides whether his pro se habeas petition may proceed as a successive petition
21   under 28 U.S.C. § 2244(b). ECF No. 5. Although Respondents do not oppose his request, they
22   reserve the right to assert any and all defenses that may be available in the future.
23          Having reviewed and considered the matter, and good cause appearing,
24          IT IS ORDERED:
25          1. Petitioner Jackie Owens’ unopposed Motion to Stay Proceedings (ECF No. 24) is
26              GRANTED.
27          2. Owens shall have 30 days from the date of this order to file a request with the Ninth
28              Circuit seeking an order authorizing this Court to consider his pro se Petition for Writ

                                                       1
 1      of Habeas Corpus (ECF No. 5) as a successive petition under 28 U.S.C. § 2244(b).

 2   3. This action is STAYED pending the Ninth Circuit’s decision on whether this litigation

 3      may proceed. The stay is conditioned upon Owens promptly seeking relief from the

 4      Ninth Circuit and returning to this Court within 30 days of issuance of a decision to file

 5      either: (i) a motion to reopen proceeding, or (ii) motion to permanently close this

 6      matter, notifying this Court of an adverse decision.

 7   4. The Clerk of Court shall administratively CLOSE this action unless and until as the

 8      Court reopens the matter or enters final judgment.

 9   5. The parties shall file a joint status report every 120 days from the date of this order.

10   DATED this 1st day of October, 2019.
11

12
                                                   RICHARD F. BOULWARE, II
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
